Citation Nr: 1410281	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  13-03 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for post-traumatic stress disorder (PTSD); and, if so, whether service connection for PTSD should be granted.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1968 to July 1970 and May 1971 until August 1973, including combat service in Vietnam, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed and considered the contents of his electronic VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision issued in November 2002 denied service connection for PTSD.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  The evidence received since the November 2002 rating decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The unappealed November 2002 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for PTSD.  The claim was most recently denied in a November 2002 rating decision.  The November 2002 rating decision became final because no notice of disagreement or new and material evidence was received within one year of the issuance of the rating decision.  The Veteran's claim thus may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

The prior evidence considered in the November 2002 denial consisted of the Veteran's service treatment records, VA treatment records through November 2001, and lay statements from the Veteran. 

Since the November 2002 rating decision, new evidence has been added to the claims file, including VA treatment records from February through March 2012, a VA examination in May 2012, and lay statements from the Veteran, Ms. [redacted] and the Veteran's representative from the Board hearing on November 25, 2013.  The evidence submitted subsequent to the November 2002 rating decision is new, in that it was not previously of record.  

The newly submitted evidence is also material.  The claim was denied in November 2002 because the RO found there was no confirmed diagnosis of PTSD linked to the Veteran's verified in-service combat stressor.  At the November 2013 Board hearing, the Veteran stated he suffered from a sleep disorder, nightmares, night sweats, flashbacks, mood swings, and depression.  He also stated he disliked groups, crowds, and large audiences and experienced thoughts that everyone around him wants to kill him.  The Veteran further stated he has been diagnosed with PTSD by a treating physician.  At the November 2013 Board hearing, the Veteran's fiancée, Ms. [redacted], stated at the beginning of their relationship, the Veteran was angry and a little violent.  She stated the Veteran is depressed at times and has mood swings.  The Veteran's representative stated he believes the Veteran has a diagnosis of a mental disability.  

The lay statements made by the Veteran, Ms. [redacted], and the Veteran's representative during the October 2013 Board hearing provide evidence that relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the Veteran's claims.  It is therefore material and sufficient to reopen the previously-denied claims.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Board reopens the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  


ORDER

The claim of entitlement to service connection for PTSD is reopened, and, to this extent only, the appeal is granted.


REMAND

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran reported sleep disorder, nightmares, night sweats, flashbacks, mood swings, depression, dislike for groups, crowds, and large audiences, and thoughts that everyone around him wants to kill him, the claim is broadened to one for an acquired psychiatric disorder.

At the November 2013 Board hearing, the Veteran stated he received treatment at the VA medical center in Indianapolis, Indiana and had received treatment there for the last 25 to 30 years.  He also stated that he was currently working as part of a drug therapy program as treatment for his psychiatric disability.  The Veteran further stated that he was diagnosed with PTSD by a treating physician.  However, no VA mental health treatment records or drug therapy program records after March 2012 are available in the claims file or electronically.

Additionally, during the November 2013 Board hearing, the Veteran stated he receives disability benefits from the Social Security Administration (SSA).  This is consistent with the SSA Inquiry in the record, which indicates that the Veteran receives social security disability benefits.  The SSA records are not available in the claims file or electronically.

Therefore, a remand is required in order to obtain these VA treatment records, records from the Veteran's drug therapy program, and records from the Social Security Administration and provide the Veteran with a new VA examination.  The new VA examiner must determine the nature, onset and etiology of any psychiatric disability found to be present, including PTSD. 

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2 ); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his psychiatric disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, to include psychiatric treatment records and records from drug therapy from the VA medical center in Indianapolis, Indiana, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  After associating all outstanding records regarding the Veteran's psychiatric disorder(s) with the claims folder, afford the Veteran an appropriate VA examination.  The examiner must identify all psychiatric disabilities found to be present.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service, to specifically include his combat service in Vietnam

Further, if a psychotic disorder is diagnosed, whether it developed within one year of his discharge.

In responding to this question, the examiner must acknowledge and discuss the competent lay statements regarding the Veteran's psychiatric symptoms offered by the Veteran and [redacted] at the November 2013 Board hearing.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


